PER CURIAM.
Jones challenges a denial of his motion for postconviction relief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. We find merit in one of appellant’s issues; the allegation concerning ineffective assistance of counsel as a result of counsel’s failure to file a timely notice of appeal.
Appellant’s motion alleges that he requested defense counsel to file a timely notice of appeal after sentencing, and he failed to do so. The trial court erred in summarily denying appellant’s motion as to this issue. We, therefore, reverse and remand for the trial court to hold an evidentiary hearing on appellant’s motion, to attach portions of the record demonstrating that appellant is not entitled to relief, or to enter an order granting appellant a belated appeal.
WOLF, LAWRENCE and BENTON, JJ., concur.